894 N.E.2d 982 (2008)
In the Matter of David J. COLMAN, Respondent.
No. 53S00-0607-DI-248.
Supreme Court of Indiana.
June 23, 2008.

ORDER GRANTING MOTION TO WITHDRAW APPEARANCE
Elizabeth Ann Cure, attorney for Respondent, files a "Motion To Withdraw." Paul J. Watts continues to represent Respondent.
Being duly advised, the Court GRANTS the Motion and directs that the appearance of Elizabeth Ann Cure be withdrawn.
The Clerk is directed to send copies of this order to Elizabeth Ann Cure and to all counsel of record.